Brent, J.,
delivered the opinion of the Court.
The question presented by the first and second bills of exception in this ease, is the admissibility of parol evidence to shoAV that' the deed from Sophia Fitzhugh to Benjamin Lancaster, under which the appellee claims title, is truly located upon the plats. The deed describes the land sued for as beginning “at a rock on the north side of the road from Boons-*203borough to Williamsport, near the N. E. corner of the deed from--to John S. Rowland for part of the said Manor, and running from thence, on the north side of said road, north thirty-eight degrees, east twenty-two degrees, south sixty-three degrees, east thirty-fire, south thirty-eight degrees, west twenty-five and one-half, then by a straight line to the beginning, &c.” The object of the evidence offered was to show that where degrees are mentioned in the deed, at the end of the first line of the land, perches should be substituted, and also to show that perches ought to have been inserted at the end of the second and third lines.
While the general rule was conceded by the counsel for the appellee, that parol evidence was inadmissible to alter or change a written instrument, it was contended that this deed was so ambiguous in the courses and distances given, that parol evidence must be admitted to explain them. The effect of the offer is very clearly to our minds not to explain, but to change the language of the deed, and to insert words which it doe-; not contain. If there is any ambiguity, it is a patent one, and the evidence offered, instead of explaining and giving effect to the terms of the deed, varies and contradicts them. “Parol evidence cannot be admitted to contradict or control the language of a deed. But latent ambiguities may bo explained by such evidence.” 3 Wash. on Real Prop., 347. In the case of Newcomer vs. Kline, 11 G. & J., 457, a bill in equity was filed to insert the word dollars in a single bill which bad been drawn for “ three hundred and ten, for value received.” To this bill the defendant demurred, among other reasons assigned, upon the ground that the complainant had a remedy at law, and could maintain an action upon the single bill by making proper averments in the declaration, stating that the omission of the word dollars was the result of a mistake in writing the single bill, and proving the averments by parol evidence. The Court, in their opinion, say, “The complainant had not full and adequate remedy at law, and was therefore entitled to the relief which be solicited at the hands *204of a Court of Equity. * * By mistake and accident, as charged in the bill, to which there was a demurrer, the word “dollars” was omitted, in consequence of which the plaintiff was deprived of the specific security which was intended to be given, and was unable to support his action upon the single bill, in a Court of Law, as a specialty. The principle being well settled, that the consideration of a single bill cannot be inquired into, or a failure of it averred or proved in an action at law. Key vs. Knott, 9 G. & J., 342. It is therefore inconsistent with the legal attributes of such an instrument, or its cliaracter of conclusiveness, as a specialty, that it should rest partly in writing and partly in parol. Where the ambiguity is not latent, and raised by extrinsic evidence, but patent or apparent ,on the face of the instrument, parol evidence is not admissible to explain such ambiguity; as where a blank is left for a •devisee’s name in a will, parol evidence' cannot be admitted to show whose name was intended to be inserted. Ros. Ev., 12.”
To admit the parol proof, offered in this case to explain and modify the deed before us, would be in direct opposition to the principles here laid down. It would make the deed “rest partly in writing and partly in parol;” would substitute an important word for another — that is perches for degrees— and fill up by inserting the word perches, what is claimed to be a blank at the end of the description of the second and third lines of the track of land, which -was intended to be conveyed. This cannot be done. In the case of Thomas vs. Turvey, 1 H. & G., 435, which was an action of ejectment, title -was claimed, under a levy and deed by the sheriff for “ part of a tract of land called Borough Hall,” without further description. It was attempted to identify by extrinsic evidence the land levied upon and sold, but the Court held it to be inadmissible. They say “a deed for part'of a tract of land, designating the quantity, but without any description of the part sold,, when unsupported by the principle of election, would bo -void. The ambiguity on the face of the conveyance cannot bo- explained by extrinsic circumstances.”
*205The cases relied upon by the appellee rest' upon different principles and are not applicable to the one before us. In the case of Dorsey vs. Hammond, 1 H. & J., 190, the grant was an old one, and the fifth and last line called to run in a straight line from a point on the river to the beginning, which also stood upon the river. The whole tract was described as “lying on the west side of the north branch of Patuxent river,” and not until the last line was run and located did it appear that it did not bind upon the river. Here arose a latent ambiguity, and the Court left it to the jury to determine, under all the circumstances, whether this line did not in fact bind upon the river. If so the river was a controlling call and the line must go to it. The cases of Connelly vs. Bowie, 6 H. & J., 144, andof Rogers vs. Moore, 7 H. & J., 141, present questions of the true locality of a boundary. There was no ambiguity upon the face of the grant in either case, but the ambiguity was raised by extrinsic evidence. The cases of Stanley vs. Green, 12 Cal., 162, and Commonwealth vs. Roxbury, 9 Gray, 490, were also old grants, and turned upon the doctrine of “ reasonable intendment ” as ascertained from the grants themselves.
It was very strongly urged in the argument for the appellee, that before a deed is declared void for want of certainty in the description of the lands intended to be conveyed, the law will lay hold of extrinsic facts and call in surrounding circumstances to aid in the interpretation of the expressions used. This will depend upon the character of the uncertainly, which it is attempted to remedy, and will be understood by a reference to one of the many cases in which this doctrine is announced. In the case of Crafts vs. Hibbard, 4 Met., 452, it is said, “ it is well settled that parol evidence cannot be introduced to contradict or control the language of a deed, but it is equally well settled that latent ambiguities may be explained by such evidence. Facts, existing at the time of the conveyance and prior thereto, may be proved by parol evidence, with a view of establishing a particular line *206as the one contemplated by the parties, when such line is left by the terms of the deed, ambiguous and uncertain.” That is where the ambiguity is a latent one; but not where such evidence would contradict or control the language of the deed.
(Decided 18th June, 1872.)
The deed before us does not present a case of latent ambiguity, but the uncertainty and ambiguity complained of is apparent upon its face. The parol evidence, which was offered and admitted by the Court below, as set forth in the first and second bills of exception, alters and contradicts it, and we think was clearly inadmissible. This deed is vital to the recovery of the appellee, who was plaintiff below, and as it cannot be located, there is no reason for sending the case back for a new trial.

Judgment reversed.